Case 1:20-cv-02842-PAB-MEH Document 33 Filed 11/10/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-2842-PAB-MEH

  FALLEN PRODUCTIONS, INC., et al,

            Plaintiffs,

  v.

  STEPHEN MOODY, et al.,

            Defendants.



          NOTICE OF DISMISSAL OF DEFENDANT TY TIDWELL WITH PREJUDICE



            Plaintiffs FALLEN PRODUCTIONS, INC. and HUNTER KILLER PRODUCTIONS,

  INC. provide notice of their voluntary dismissal under Federal Rule of Civil Procedure

  (“FRCP”) 41(a) of Defendant TY TIDWELL with prejudice.

            This dismissal is pursuant to FRCP 41(a)(1)(A)(i).

            Plaintiffs FALLEN PRODUCTIONS, INC. and HUNTER KILLER PRODUCTIONS,

  INC. and Defendant TY TIDWELL do not seek an award of attorney’s fees and/or costs.

            The remaining Plaintiffs RAMBO V PRODUCTIONS, INC., LHF PRODUCTIONS,

  INC.,      MILLENNIUM       FUNDING,      INC.,   HB    PRODUCTIONS,   INC.,   STOIC

  PRODUCTIONS, INC., VOLTAGE HOLDINGS, LLC, GUNFIGHTER PRODUCTIONS,

  LLC, SF FILMS, LLC, DEFINITION DELAWARE, LLC, AFTER PRODUCTIONS, LLC,

  MORGAN CREEK PRODUCTIONS, INC., and LAUNDRY FILMS, INC. have made no

  claims against Defendant TY TIDWELL in the First Amended Complaint.

  20-022B
Case 1:20-cv-02842-PAB-MEH Document 33 Filed 11/10/20 USDC Colorado Page 2 of 2




            No claims, including any counterclaim, cross-claim, or third-party claim,

  would remain between Plaintiffs and the Defendant TY TIDWELL following dismissal.

            Note that this action does not terminate the matter as claims remain against other

  Defendants.

            No answer or motion for summary judgment has been filed.



  DATED: Kailua-Kona, Hawaii, November 10, 2020.



  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiffs: Fallen Productions, Inc.; Hunter Killer Productions, Inc.; Rambo V
  Productions, Inc.; LHF Productions Inc.; Millennium Funding, Inc.; HB Productions, Inc.;
  Stoic Productions, Inc.; Voltage Holdings, LLC; Gunfighter Productions, LLC; SF Film,
  LLC; Definition Delaware, LLC; Morgan Creek Productions, Inc., Laundry Films, Inc.
  and After Productions, LLC.




                                                 2
  20-022C
